 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   VLADIMIR AMARAUT, on behalf of                      Case No.: 3:19-cv-411-WQH-AHG
     himself and all others similarly situated,
12
     et al.,                                             ORDER:
13                                     Plaintiffs,
                                                         (1) GRANTING IN PART AND
14   v.                                                  DENYING IN PART JOINT
15                                                       MOTION TO CONTINUE
     SPRINT/UNITED MANAGEMENT
                                                         DEADLINE TO FILE MOTION TO
16   COMPANY,
                                                         COMPEL DISCOVERY
17                                    Defendant.         RESPONSES; and
18
                                                         (2) ISSUING SECOND AMENDED
19                                                       CASE MANAGEMENT ORDER
20
                                                         [ECF No. 39]
21
22         Before the Court is Plaintiff Vladimir Amaraut (“Plaintiff”) and Defendant
23   Sprint/United Management Company’s (“Defendant”) Joint Motion to Continue Deadline
24   to File Motion to Compel Discovery Responses. ECF No. 39. In light of the pending
25   motion, the Court held a telephonic status conference on September 25, 2019. ECF No. 41.
26         Plaintiff served his first set of written discovery requests on June 25, 2019, and
27   Defendant responded to Plaintiff’s requests on August 16, 2019. ECF No. 39-1 at 3. Under
28   the Court’s 45-Day Rule (see Chmb.R. at 3), the parties must bring any discovery dispute

                                                     1
                                                                            3:19-cv-411-WQH-AHG
 1   regarding Defendant’s responses to the Court’s attention by September 30, 2019. The
 2   parties have represented to the Court that they plan to pursue mediation in this case. Id.
 3   The parties also represent that they are currently conferring regarding potential stipulation
 4   to an amended complaint that would include additional Rule 23 classes and state law
 5   claims. Id. Accordingly, the parties have jointly requested an extension of this deadline. Id.
 6   They have requested that the Court suspend its motion to compel deadlines regarding
 7   Defendant’s discovery responses until the parties have attended mediation, and
 8   additionally that the Court extend the deadline for all parties to file motions to compel,
 9   since Plaintiff has not yet been served with discovery. Id. at 4.
10         At the status conference, parties represented that their likely mediation date will be
11   in March of 2020. The Court does not find it appropriate to grant an extension of over four
12   months. Therefore, the parties’ motion is DENIED IN PART. However, the Court does
13   find good cause to extend the motion to compel deadline by 30 days, regarding Defendant’s
14   responses only.1 Accordingly, the Court GRANTS IN PART the motion, and orders that
15   any motion to compel Defendant’s discovery responses shall be filed no later than
16   October 30, 2019. The Court will only consider another requested extension after the
17
18
19
     1
       The Court declines to grant an extension for a hypothetical dispute as to Plaintiff’s non-
20   existent responses. See, e.g., Flast v. Cohen, 392 U.S. 83, 96 (1968) (“[T]he oldest and
21   most consistent thread in the federal law of justiciability is that the federal courts will not
     give advisory opinions[.]”); Maldonado v. Morales, 556 F.3d 1037, 1044 (9th Cir. 2009)
22   (“The role of the courts is neither to issue advisory opinions nor to declare rights in
23   hypothetical cases, but to adjudicate live cases or controversies.”). The parties are
     advised to follow the Court’s Chambers Rules with regard to any future disputes
24   regarding Plaintiff’s responses. See Chmb.R. at 2–3 (stating that no later than 45 days
25   after the date of service of the written discovery response that is in dispute, and “[a]fter
     meet and confer attempts have failed, the movant must e-mail chambers at
26   efile_goddard@casd.uscourts.gov seeking a telephonic conference with the Court to
27   discuss the discovery dispute. . . . No discovery motion may be filed until the Court has
     conducted its pre-motion telephonic conference, unless the movant has obtained leave of
28   Court.”).
                                                    2
                                                                                 3:19-cv-411-WQH-AHG
 1   parties have filed a Joint Motion2 in accordance with Chambers Rules and lodged a Joint
 2   Mediation Plan.3
 3         Additionally, based on the parties’ agreement before the Court during the status
 4   conference, the Court ORDERS as follows:
 5         1.     Any motion to join other parties, to amend the pleadings, or to file additional
 6   pleadings shall be filed no later than October 30, 2019.
 7         2.     Phase one discovery must be completed by February 10, 2020. Phase one
 8   includes fact discovery regarding the merits of Plaintiffs’ individual claims and suitability
 9   as class representatives. Phase one also includes non-merits fact and expert discovery
10   necessary to support or oppose class certification. “Completed” means that all discovery
11   must be initiated a sufficient period of time in advance of the cut-off date so that it may be
12   completed by the cut-off date, taking into account the times for service, notice, and
13
14
15   2
       All requests for extensions or continuances must be made by a joint motion and filed on
16   CM/ECF no less than seven days before the affected deadline. The Joint Motion must
     state:
17
            A.    The original deadline;
18          B.    The number of previous requests for continuances;
            C.    A showing of good cause for the request;
19
            D.    Whether the request is opposed and why;
20          E.    Whether the requested continuance will affect other case management
                  dates; and
21
            F.    A declaration from the counsel seeking the continuance that describes
22                the steps taken to comply with the existing deadlines, and the specific
                  reasons why the deadlines cannot be met.
23
     3
      The Joint Mediation Plan must be lodged (not filed) via email at
24   efile_goddard@casd.uscourts.gov no less than seven days before the affected deadline.
25   The joint plan must state:
            A.    The firm date of mediation;
26          B.    The identity of the mediator;
27          C.    A complete list of informal discovery the parties agree to exchange before
                  mediation; and
28          D.    A firm deadline by which the parties will exchange the informal discovery.
                                                   3
                                                                                3:19-cv-411-WQH-AHG
 1   response as set forth in the Federal Rules of Civil Procedure. Counsel shall promptly and
 2   in good faith meet and confer with regard to all discovery disputes in compliance with
 3   Local Rule 26.1(a). Counsel shall comply with the Chambers Rules of Magistrate Judge
 4   Allison H. Goddard in bringing discovery disputes before the Court.
 5         3.     All expert disclosures regarding class certification issues as required by Fed.
 6   R. Civ. P. 26(a)(2) shall be served on all parties no later than November 25, 2019. Any
 7   contradictory or rebuttal disclosures within the meaning of Rule 26(a)(2)(D)(ii) shall be
 8   disclosed no later than December 30, 2019. Unless otherwise stipulated by the parties, the
 9   required expert disclosures shall include an expert report as required by Rule 26(a)(2)(B).
10   If a written report is not required, the disclosure must provide the information required
11   under Rule 26(a)(2)(c).
12         4.     Any motion for class certification shall be filed no later than March 16, 2020.
13         5.     In light of the September 25, 2019 status conference, the parties are relieved
14   of the obligation of filing a status report regarding the mediation by September 30, 2019.
15
16         IT IS SO ORDERED.
17   Dated: September 27, 2019
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                              3:19-cv-411-WQH-AHG
